Pee Ctjeiam,
The controlling question in this case is whether the special act of April 4, 1870, P. L. 834, is applicable to contracts for the erection of joint county bridges over streams dividing two counties, one of which is not named in the act ? Said act is as follows: “ The county commissioners of the counties of Bucks, Lancaster, Juniata, Venango, Adams, Erie, Mercer, Westmoreland, Montgomery, Clarion and Schuylkill, before making any contract for the erection of any new building or buildings, bridge or bridges, or for the alteration or addition thereto, shall, by public advertisement, .... invite sealed proposals for the same, according to specifications, which shall be written or printed in a book to be kept by the commissioners for that purpose, and kept open for the inspection of all persons for at least four weeks before the time, appointed by said advertisement, for the opening of said sealed proposals, and which, at the time fixed, shall be publicly opened and the - contract awarded to the lowest bidder or bidders, who shall, within ten days thereafter, give security to said commissioners for the faithful performance of said contract according to specifications : Provided, that no contract shall be awarded by county commissioners until the same, with the sureties for its faithful performance, shall be approved by one of the judges of the court of common pleas of the proper county.”
The county of Indiana, in which one end of the joint bridge-in question is located, is not included in the act of 1870, and hence the commissioners of that county were not required to. *358advertise for proposals, nor to award the contract to the lowest bidder, etc. Moreover, full and adequate provision had theretofore been made in the act of 1836 for the erection of such joint county bridges, in which every safeguard is secured by requiring the concurrence and approval of the court and grand jury in each of the two adjoining counties, etc. In a clear, concise and convincing opinion, in which the objections to plaintiff’s position are suggested, etc., the learned judge of the common pleas held that the special act of 1870 has no application to contracts for the erection of joint county bridges such as the one under consideration; and the able and ingenious argument of the learned counsel for plaintiff has failed to convince us that there was any error in so holding. For reasons given in the opinion referred to we think the court below was right in holding as it did; and its decree of approval should not be disturbed. The assignments of error are not sustained.
Decree affirmed and appeal dismissed with costs to be paid by appellant.